 Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                              Civil Case Number: ________________

                                                   :
Donald Parent Jr.,                                 :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Capital One Bank (USA) N.A.,                       :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :


                                          COMPLAINT

        For this Complaint, Plaintiff, Donald Parent Jr., by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) and the Florida Fair Debt

Collection Practices Act (the “FCCPA”), Fla. Stat. §§ 559.55-559.785.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
 Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 2 of 6 PageID 2



                                            PARTIES

       4.      Plaintiff, Donald Parent Jr. (“Plaintiff”), is an adult individual residing in Spring

Hill, Florida, and is a “person” as defined by 47 U.S.C. § 153(39) and is a “consumer,” as

defined by Fla. Stat. § 559.55(2).

       5.      Defendant, Capital One Bank (USA) N.A. (“Capital One”), is a Virginia business

entity with an address of 1680 Capital One Drive, McLean, Virginia 22102-3491, and is a

“person” as defined by 47 U.S.C. § 153(39), and is a “creditor” as defined by Fla. Stat. §

559.55(3).

                                              FACTS


       6.      Within the last year, Capital One started calling Plaintiff’s cellular telephone,

number 352-xxx-2280.

       7.      At all times mentioned herein, Capital One contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       8.      When Plaintiff answered the calls from Capital One, he heard a beep, silence, and

then a representative would come on the line.

       9.      During a live conversation in June of 2018, Plaintiff demanded that all calls to

him cease immediately.

       10.     Nonetheless, Capital One continued to place automated calls to Plaintiff’s cellular

telephone.
 Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 3 of 6 PageID 3



                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

         11.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

         12.   At all times mentioned herein and within the last four years, Defendant called

Plaintiff on his cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

         13.   Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         14.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

         15.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         16.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         17.   Each of the calls made by Defendant constitutes a violation of the TCPA.

         18.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
 Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 4 of 6 PageID 4



        19.     As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                               COUNT II

                    VIOLATIONS OF THE FLORIDA FAIR DEBT
              COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

        20.     Plaintiff incorporates by reference Paragraphs 1-10 of this Complaint as though

fully stated herein.

        21.     Defendant willfully communicated with Plaintiff with such frequency as can

reasonably be expected to harass Plaintiff or willfully engaged in other conduct which can

reasonably be expected to abuse or harass Plaintiff, in violation of the Florida Fair Debt

Collection Practices Act, Fla. Stat. § 559.72(7).

        22.     Plaintiff is entitled to damages as a result of Defendant’s violations.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                A. Statutory damages of $500.00 for each violation determined to be negligent

                       pursuant to 47 U.S.C. § 227(b)(3)(B);

                B. Treble damages for each violation determined to be willful and/or knowing

                       pursuant to 47 U.S.C. § 227(b)(3)(C);

                C. Actual damages pursuant to Fla. Stat. § 559.77;

                D. Statutory damages pursuant to Fla Stat.§ 559.77;

                E. Punitive damages pursuant to Fla. Stat. § 55977;

                F. Costs of litigation and reasonable attorney’s fees pursuant to Fla. Stat. § 559.77;

                       and
 Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 5 of 6 PageID 5



             G. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 11, 2018

                                           Respectfully submitted,

                                    By     /s/ Tamra Givens
                                           Tamra Givens, Esq.
                                           Florida Bar No. 657638
                                           43 Danbury Road
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           tgivens@lemberglaw.com
Case 8:18-cv-02535-SCB-TGW Document 1 Filed 10/15/18 Page 6 of 6 PageID 6
